PER CURIAM.
On July 17, 1933, Sidney Fertig who was admitted to the bar of this court October 3, 1932, was ordered suspended from practice before the bar of the District Court for the Southern District of New York for a period of two years. A petition was filed asking for his disbarment and considered by the District Court; the matter having been referred to Yan Yeehten Yeeder as special master to hear and report upon the issues presented by the petitioner and Fertig’s answer. Hearings were had, and a report was filed on March 33,1933. Thereafter, on due consideration by District Judge Knox, he entered the order of July 17,1933.
On this application there has been submitted to us the report of the special master hut not the minutes of the hearings had before him. We are asked to consider the merits of the application on his report, the affidavit in support of the present motion, and the affidavits of Sidney Fertig, George Gordon Battle, Esq., Robert P. Berman, Esq., Dr. Zwinderman, Rev. Francis J. Dillon, and the Rev. Curtis Williams in opposition. Upon due consideration of these and in view of. the result in the District Court, wo think the petitioner’s shortcomings and derelictions as found by the District Judge warrant our suspending him from practice in this court for a period coextensive with that of the District Court’s suspension.
An order will be entered accordingly.